Citation Nr: 1114842	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-31 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for glaucoma (claimed as eye pain).  


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1983 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision in which the RO, in pertinent part, denied the Veteran's claim for service connection for glaucoma.  Subsequently, the Veteran filed a notice of disagreement (NOD) with his denial of service connection for glaucoma but also filed an NOD with respect to the June 2006 rating decision's denial of his claim for an increased rating for his service-connected migraines.  However, the Veteran indicated in his August 2009 VA Form 9 that he wished only to proceed with is glaucoma appeal.    


FINDING OF FACT

The evidence of record shows that the Veteran has open angle glaucoma which is casually related to his military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for glaucoma have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable decision on the Veteran's claim, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.  


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

The Veteran has contended that he currently suffers from glaucoma and that his glaucoma began while serving on active duty.  There is medical evidence of a current disability as the July 2009 medical records from the United States Naval Hospital in Japan show that the Veteran has been diagnosed with open angle glaucoma.  

In addition there is medical evidence of in-service incurrence of glaucoma.  The Veteran's service treatment records show that beginning in 1992 the Veteran was assessed as having glaucoma suspect.  Various treatment records show continued documentation of glaucoma suspect while on active duty and continued monitoring of his visual field.  

A November 2005 VA examination report shows that the Veteran was assessed as having glaucoma suspect, highly likely service-connected.  The examiner noted that there was no current visual impairment or disability.  The Veteran was advised to seek immediate eye evaluation and return for repeat examination to determine if glaucoma is service-connected and was, in fact, in the process of being diagnosed while in service.  The examiner noted in his report that the Veteran's claims file was not available for review.  Therefore, the examiner was unable to review the various service treatment records which showed that the Veteran was assessed as having glaucoma suspect while on active duty.  Nonetheless, the November 2005 VA examiner's opinion is medical evidence of a nexus between the Veteran's current glaucoma and the Veteran's in-service glaucoma suspect because the examiner found the Veteran's glaucoma suspect to be highly likely service-connected.  When this opinion is considered in conjunction with the Veteran's subsequent formal diagnosis of open angle glaucoma and its proximity to the Veteran's separation from active duty it is highly probative as to the issue of nexus between the Veteran's glaucoma and his military service.   

In the instant case the preponderance of the evidence is not against the Veteran's claim.  To the contrary, there is evidence that Veteran suffers from glaucoma and was assessed as having glaucoma suspect on various occasions during active duty.  In addition, within days of his discharge from active duty a VA examiner found the Veteran's glaucoma suspect condition to be highly likely service-connected.  Given that the Veteran now has a current diagnosis of glaucoma the Board finds that all reasonable doubt should be resolved in favor of the Veteran and service connection should be granted.




ORDER

Entitlement to service connection for glaucoma is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


